In this case answer was filed to a bill of complaint presented by the trustees in bankruptcy to effect the marshaling of certain assets of the estate of the bankrupt. An answer was filed and a motion was interposed to strike certain parts of the answer which constituted a collateral attack upon the judgments, orders and proceedings in the bankruptcy court. The motion to strike was granted, from which order appeal was taken. *Page 1195 
The order of the chancellor should be affirmed upon authority of the opinion in the case of Hull et al. v. Burr et al.,64 Fla. 83, 59 So. 787, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.